Citation Nr: 0316024	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  01-04 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel




INTRODUCTION

The veteran had active service from October 1967 until August 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In a March 2001, the veteran's representative raised the 
issue of service connection for hypertension and deafness.  
These claims are referred to the RO for appropriate action.  


REMAND

In his March 2001 substantive appeal, the veteran requested a 
hearing before a Veterans Law Judge at the RO.  In a May 2003 
letter, the RO scheduled the veteran for a videoconference on 
June 10, 2003.  On that date, the veteran appointed his 
current representative and did not report for the hearing.  

On June 25, 2003, the veteran, through his representative, 
moved to reschedule his hearing and to have the claims file 
temporarily transferred to the RO for his representative's 
review.  Finding good cause shown, the motion is granted and 
this case is remanded for review of the claims file by the 
veteran and his representative and a hearing before a 
Veterans Law Judge.  The case is REMANDED for the following 
action:  

Afford the veteran and his representative 
an opportunity to review the claims file 
and schedule a hearing before a Veterans 
Law Judge at the RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matters herein 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




